COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  SCHNEIDER ELECTRIC USA, INC.                     §            No. 08-21-00145-CV
  D/B/A SCHNEIDER ELECTRIC,
                                                   §              Appeal from the
                        Appellant,
                                                   §             327th District Court
  v.
                                                   §          of El Paso County, Texas
  MARIA RAMIREZ.,
                                                   §            (TC# 2019DCV3145)
                         Appellee.
                                              §
                                            ORDER

       Appellee’s Motion to Dismiss the Appeal (for want of jurisdiction) is denied. The

substance of the Appellee’s argument that Appellant’s Reply Brief raises new arguments or issues,

or issues not raised below, will be carried with the case.


       IT IS SO ORDERED this 11th day of March, 2022.
                                                       PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.